             Case 2:20-cr-00132-RAJ Document 21 Filed 08/21/20 Page 1 of 3




01

02

03

04

05

06                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
07                                       AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-132 RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JERON HANSON,                        )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:         Conspiracy to Distribute Methamphetamine and Heroin; Asset
15
     Forfeiture Allegations
16
     Date of Detention Hearing:     August 21, 2020.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
             Case 2:20-cr-00132-RAJ Document 21 Filed 08/21/20 Page 2 of 3




01          1.     Defendant has been charged with a drug offense, the maximum penalty of which

02 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

03 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

04          2.     Defendant has a lengthy criminal record, including new crimes committed while

05 under supervision, noncompliance while on supervision, and substance abuse history.        He has

06 a history of absconding and using aliases and false identifications.

07          3.     Taken as a whole, the record does not effectively rebut the presumption that no

08 condition or combination of conditions will reasonably assure the appearance of the defendant

09 as required and the safety of the community.

10 It is therefore ORDERED:

11      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

12          General for confinement in a correction facility separate, to the extent practicable, from

13          persons awaiting or serving sentences or being held in custody pending appeal;

14      2. Defendant shall be afforded reasonable opportunity for private consultation with

15          counsel;

16      3. On order of the United States or on request of an attorney for the Government, the person

17          in charge of the corrections facility in which defendant is confined shall deliver the

18          defendant to a United States Marshal for the purpose of an appearance in connection

19          with a court proceeding; and

20      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

21          for the defendant, to the United States Marshal, and to the United State Pretrial Services

22          Officer.



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00132-RAJ Document 21 Filed 08/21/20 Page 3 of 3




01       DATED this 21st day of August, 2020.

02

03                                              A
                                                Mary Alice Theiler
04                                              United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
